DETAILED ACTION
This office action is in response to communication filed on 22 September 2020.

Claims 1 – 22 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because Figures 5 – 11 are in grayscale and not black and white.  Therefore, Examiner cannot distinguish between individual lines and typed characters, and these drawings appear blurry as a result.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 21 recite the limitation "the another surveys.”  There is insufficient antecedent basis for this limitation in these claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite transmitting a first survey to a primary respondent, receiving responses to the first survey from the primary respondent, transmitting a subsequent survey to secondary respondents, the subsequent survey including answers provided in the first survey, and receiving responses to the subsequent survey from the secondary respondents. Dependent claims further limit the abstract ideas of independent claims including defining the primary and secondary respondents and the what the surveys identify.  This describes a management of personal behavior or interactions between people, because of the observation, data gathering, and interaction of sending questions and receiving answers is interaction between people and managing responses to subsequent respondents.  This is a sub-category in certain methods of organizing human activity, which is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the abstract idea is implemented using generic technology including a processor and memory. These technologies are claimed in such a way that is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a processor and memory to perform the implementation of processing surveys between people is not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. These mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Additionally, the method claims do not claim any technology at all, which gives credence to the claimed functionality not requiring technology to function at all. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 8, 12, 13, 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2007/0168241 (hereinafter, Robbins) in view of U.S. P.G. Pub. 2011/0178857 (hereinafter, DelVecchio).

Regarding claim 1, Robbins teaches an adaptive survey, comprising: 
a processor; and a memory including instructions that, when executed by the processor (¶ 24, “the Survey Server 50 includes a processor 60 that communicates with other elements within the Survey Server 50 via a system interface or bus 61. Also included in the Survey Server 50 is a display device/input device 64 for receiving and displaying data. This display device/input device 64 may be, for example, a keyboard or pointing device that is used in combination with a monitor. The Survey Server 50 further includes memory 66, which preferably includes both read only memory (ROM) 65 and random access memory (RAM) 67. The server's ROM 65 is used to store a basic input/output system 68 (BIOS), containing the basic routines that help to transfer information between elements within the Survey Server 50.”), cause the processor to perform operations including: 
transmitting a first survey to a primary respondent (¶ 3, “(1) generating a first survey; (2) distributing the first survey to a plurality of survey participants”); 
receiving responses to the first survey from the primary respondent (¶ 3, “(3) receiving, from the plurality of survey participants, a set of results of the first survey, the set of results of the first survey comprising the first set of data;”); 
transmitting a subsequent survey to secondary respondents (¶ 3, “(5) generating a second survey; (6) distributing the second survey to a manager”).
Robbins does not explicitly teach that the subsequent survey includes answers from the first survey, but does at least teach the analysis of the first survey responses as a set of data (¶ 3, “executing the step of analyzing the first set of data after the step of receiving the set of results of the first survey”).  However, in the analogous art of surveying, DelVecchio teaches the subsequent survey including answers provided in the first survey (¶ 32, “participants in a first survey are permitted to access the results of the first survey, to submit additional questions used to generate a second survey”).
Robbins further teaches:
receiving responses to the subsequent survey from the secondary respondents (¶ 3, “receiving, from the manager, a set of results of the second survey”).	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine incorporating previous survey results into future surveys of DelVecchio with the primary and secondary surveys of Robbins.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving the second survey with answers gathered from the first.  Robbins already analyzes data from the first survey before generating and distributing a second survey, so the addition of the features of DelVecchio would improve the second survey with each iteration by that analysis including incorporation of answers obtained from first surveys.

Regarding claim 2, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 1.   Robbins teaches the memory including further instructions that, when executed by the processor, cause the processor to perform further operations that include displaying results of the first and subsequent surveys (¶ 43, “after the system has generated a report of the survey results, the system proceeds to Step 220 where it distributes the survey results. In various embodiments, the system may distribute the survey results, for example, via e-mail or a web site”).

Regarding claim 3, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 2.   Robbins teaches wherein, based upon the displayed results, a reallocation of resources is made (¶ 54, “if the manager had indicated that a particular building's tenant renewal rate would increase by 15% due to a specific course of action (e.g., the addition of a gym to the building), the system would determine the "particular measurement of performance" (here, the building's tenant renewal rate) after the implementation of the specific course of action (e.g., the addition of the gym to the building).”) (Examiner’s note: additional resources like a gym involves reallocation).

	

Regarding claim 5, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 1.  Robbins teaches wherein the primary respondent and the secondary respondents are part of a hierarchical organization (¶ 3, “(5) generating a second survey; (6) distributing the second survey to a manager”).

Regarding claim 8, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 1.  DelVecchio teaches wherein the memory including further instructions that, when executed by the processor, cause the processor to perform further operations that include, after receipt of the subsequent surveys, transmitting a further survey to subsequent secondary respondents, the further survey including answers from at least one of the subsequent surveys (¶ 32, “participants in a first survey are permitted to access the results of the first survey, to submit additional questions used to generate a second survey”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine incorporating previous survey results into future surveys of DelVecchio with the primary and secondary surveys of Robbins.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving the second survey with answers gathered from the first.  Robbins already analyzes data from the first survey before generating and distributing a second survey, so the addition of the features of DelVecchio would improve the second survey with each iteration by that analysis including incorporation of answers obtained from first surveys.


Regarding claim 12, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 1.  DelVecchio teaches wherein the subsequent survey enables secondary respondents to insert, update or correct information provided in the first survey that is related to projects and resources (¶¶ 34-35, “the market participant may generate all or part of a survey and submit it to the entire survey network subject to subsequent changes by other network members and/or survey recipients. In some embodiments, the steps of the present method may be repeated an unlimited number of times whereby numerous surveys can be generated and distributed. Further, in some implementations, individual surveys can continuously be updated by survey participants whereby a survey is continually modified and repeatedly distributed to generate an ongoing survey based dialogue.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine incorporating previous survey results into future surveys of DelVecchio with the primary and secondary surveys of Robbins.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving the second survey with answers gathered from the first.  Robbins already analyzes data from the first survey before generating and distributing a second survey, so the addition of the features of DelVecchio would improve the second survey with each iteration by that analysis including incorporation of answers obtained from first surveys.

Regarding claim 13, the claim recites substantially similar limitations to claim 1.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 1. 

Regarding claim 15, the claim recites substantially similar limitations to claim 5.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 18, the claim recites substantially similar limitations to claim 8.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claim 22, the claim recites substantially similar limitations to claim 12.  Therefore, claim 22 is similarly rejected for the reasons set forth above with respect to claim 12.

Claims 4, 6, 7, 9 – 11, 14, 16, 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of DelVecchio in view of U.S. P.G. Pub. 2014/0122183 (hereinafter Niu).

Regarding claim 4, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 1.  Neither explicitly teaches that first respondent is manager and second respondent reports to the first, but Robbins does teach the reverse (¶ 3, “(5) generating a second survey; (6) distributing the second survey to a manager”).  However, in the analogous art of workplace and organizational surveying, Niu teaches wherein the primary respondent is an individual having a managerial or supervisory duties (¶ 83, “The manager typically also provides a list of email addresses or otherwise provides electronic contact information for a number of employees, clients, and/or customers who should be surveyed on a pulsed basis.”) (Examiner note: providing this list is a first survey because they are answering questions) and the secondary respondents are individuals having reporting duties to the primary respondent (¶ 84, “Beginning in opening loop block 355, routine 300 processes each client entity in turn. In subroutine block 400, routine 300 calls subroutine 400 (see FIG. 4, discussed below) to perform a survey pulse for the current client entity and the current pulse period using the survey question sequence selected in block 340 or the survey question or set selected in block 345.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 6, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 5.  Neither teaches that the first survey response identifies managers and second survey responses are of direct reports. However, in the analogous art of workplace and organizational surveying, Niu teaches wherein the responses to the first survey identify projects managed and individuals working on the managed projects, and wherein the secondary respondents are one of all individuals in the hierarchical origination directly reporting to the primary respondent or all individuals identified in the first survey of the primary respondent as working on the managed projects (¶ 83, “The manager typically also provides a list of email addresses or otherwise provides electronic contact information for a number of employees, clients, and/or customers who should be surveyed on a pulsed basis.”) (Examiner note: providing this list is a first survey because they are answering questions) (¶ 84, “Beginning in opening loop block 355, routine 300 processes each client entity in turn. In subroutine block 400, routine 300 calls subroutine 400 (see FIG. 4, discussed below) to perform a survey pulse for the current client entity and the current pulse period using the survey question sequence selected in block 340 or the survey question or set selected in block 345.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 7, Robbins, DelVecchio, and Niu teach the adaptive survey system in accordance with claim 6.  Niu teaches wherein the responses to the subsequent surveys identify a set of projects each secondary respondent is working on, and for each project, whether it is linked to a project provided by the primary respondent or whether it is a new project (¶ 87, “such as when given a survey-question sequence, selecting the survey group may include determining a position within the given survey question set/sequence for the given client entity, and selecting at least one survey question (but no more then ten percent) according to the determined position.”) (Examiner note: identifying position in a company equivalent to identifying projects, additionally; managers already identified).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 9, Robbins and DelVecchio teach the adaptive survey system in accordance with claim 8.  Neither explicitly teaches that first respondent is manager and second respondent reports to the first, but Robbins does teach the reverse (¶ 3, “(5) generating a second survey; (6) distributing the second survey to a manager”).  However, in the analogous art of workplace and organizational surveying, Niu teaches wherein the primary respondent is an individual having a managerial or supervisory duties, the secondary respondents are individuals having reporting duties to the primary respondent, and the subsequent secondary respondents are individuals having reporting duties to at least one secondary respondent (¶ 83, “The manager typically also provides a list of email addresses or otherwise provides electronic contact information for a number of employees, clients, and/or customers who should be surveyed on a pulsed basis.”) (Examiner note: providing this list is a first survey because they are answering questions) (¶ 84, “Beginning in opening loop block 355, routine 300 processes each client entity in turn. In subroutine block 400, routine 300 calls subroutine 400 (see FIG. 4, discussed below) to perform a survey pulse for the current client entity and the current pulse period using the survey question sequence selected in block 340 or the survey question or set selected in block 345.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 10, Robbins, DelVecchio, and Niu teach the adaptive survey system in accordance with claim 9. Niu teaches wherein the responses to the first survey identify projects managed and individuals working on the managed projects, wherein the secondary respondents are one of all individuals in the hierarchical origination directly reporting to the primary respondent or all individuals identified in the first survey of the primary respondent as working on the managed projects, and wherein the subsequent secondary respondents are one of all individuals in the hierarchical origination directly reporting to the at least one secondary respondent or all individuals identified in the subsequent survey of the secondary respondent as working on the managed projects (¶¶ 83-84, “The manager typically also provides a list of email addresses or otherwise provides electronic contact information for a number of employees, clients, and/or customers who should be surveyed on a pulsed basis. Beginning in opening loop block 355, routine 300 processes each client entity in turn. In subroutine block 400, routine 300 calls subroutine 400 (see FIG. 4, discussed below) to perform a survey pulse for the current client entity and the current pulse period using the survey question sequence selected in block 340 or the survey question or set selected in block 345.”) (claim 1, “a. identifying a multiplicity of client entities that are subscribed to said pulsed-survey service during each current base pulse period; b. performing sub-steps i-vi for each current client entity of said multiplicity of client entities: i. determining a position within said question sequence for each current client entity; ii. selecting a survey group comprising at least one survey question from said question sequence according to said determined position, but said survey group comprising no more than ten percent of said at least ten survey questions of said question sequence”) (Examiner note: further subsequent direct reports and surveys can be performed based on repeating the sub routine identified).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 11, Robbins, DelVecchio, and Niu teach the adaptive survey system in accordance with claim 10. Niu teaches wherein the responses to the another surveys identify a set of projects each subsequent secondary respondent is working on, and for each project, whether it is at least one of: linked to a project provided by the primary respondent, linked to a project provided by at least the secondary respondent or a new project (¶ 87, “such as when given a survey-question sequence, selecting the survey group may include determining a position within the given survey question set/sequence for the given client entity, and selecting at least one survey question (but no more then ten percent) according to the determined position.”) (Examiner note: identifying position in a company equivalent to identifying projects, additionally; managers already identified).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine managers receiving surveys prior to their employees of Niu with the organizational surveying technique of Robbins.  This combination would have yielded a predictable result because it is a mere design choice to determine the order of providing surveys to recipients.  One could decide that managers/supervisors should receive surveys first to set the tone, or place them secondary for outside follow up, but either way, the functionality to change ordering of surveying is present.

Regarding claim 14, the claim recites substantially similar limitations to claim 4.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 16, the claim recites substantially similar limitations to claim 6.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 17, the claim recites substantially similar limitations to claim 7.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 19, the claim recites substantially similar limitations to claim 9.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 9.

Regarding claim 20, the claim recites substantially similar limitations to claim 10.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 10.

Regarding claim 21, the claim recites substantially similar limitations to claim 11.  Therefore, claim 21 is similarly rejected for the reasons set forth above with respect to claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623